                                        Case 3:19-cv-01972-WHA Document 59 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   SAN FRANCISCO TAXI COALITION, et
                                       al.,
                                   9                                                       No. C 19–01972 WHA
                                                     Plaintiffs,
                                  10
                                               v.
                                  11                                                       ORDER DISMISSING
                                       CITY AND COUNTY OF SAN                              CASE FOR FAILURE
                                  12   FRANCISCO, et al.,
Northern District of California




                                                                                           TO PROSECUTE
 United States District Court




                                  13                 Defendants.

                                  14

                                  15

                                  16        On February 8, plaintiffs were granted leave to amend in light of the opinion by our court

                                  17   of appeals. Plaintiffs have not amended the complaint nor responded to the May 26 order to

                                  18   show cause why the case should not be dismissed for failure to prosecute. The June 15

                                  19   deadline to show cause has passed.

                                  20        The case is hereby DISMISSED for failure to prosecute. The clerk shall close the file.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: June 17, 2021

                                  25

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
